Citation Nr: 0920702	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-15 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to 
December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In August 2008, the Veteran testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

While the Veteran has current subjective complaints of 
tinnitus, tinnitus was not shown during service and cannot be 
etiologically related to an incident or injury during 
service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  A letter dated in June 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2006 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Veteran's VA medical treatment records and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Veteran noted in June 2006 that he was 
treated for ringing ears in 1982 at Womack Hospital.  In 
September 2006, the RO wrote to the Veteran and told him that 
copies of treatment records had been requested but that it 
was his responsibility to see that VA received the 
information.  In December 2006, the RO received a letter from 
Womack Army Medical Center in Fort Bragg, North Carolina 
which noted that no records were located.   

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA examination in March 2007.  38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

The Veteran contends that he suffers from tinnitus related to 
his active military service.  The Veteran testified at the 
August 2008 travel board hearing that while he served in a 
combat capacity in Grenada, he attributed his current 
tinnitus disability to a non-combat related incident.  In 
this respect, he testified that while on a drop zone safety 
officer party, his job was to light to smoke pots for smoke 
window direction as jumpers were coming in and that one of 
the smoke pots failed to light, and when he tried to light it 
again, it blew up in his face.  He testified that he couldn't 
hear until he got back to the hospital and then he regained 
his hearing but noticed there was a constant ringing in his 
ears.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of tinnitus is factually shown during service.  In 
support of his claim, the Veteran has submitted a 
Notification of Line of Duty Investigation for injury he 
sustained on August 3, 1982 and a September 1982 medical 
discharge plan in which it is noted that the Veteran suffered 
flash burn and prescribed eye drops for both eyes four times 
a day.  However, although there is evidence of flash burns of 
the Veteran's eyes in August 1982, the available service 
treatment records are absent complaints, findings or 
diagnoses of tinnitus during service.  

If the record demonstrates that the Veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the Veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

The Board notes that the Veteran's DD 214 shows that he 
received the combat infantry badge for his period of service.  
However, the incident that the Veteran testified caused his 
tinnitus was not a combat-related incident.  Therefore, the 
Board finds that the provisions of 38 U.S.C.A. § 1154(b) are 
not applicable in this instance. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Although the appellant reports continuity of 
post-service symptoms, the Board finds his allegations to be 
outweighed by any documented medical evidence showing 
complaints or treatment for tinnitus until many years after 
discharge from service.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, there is medical 
evidence documenting tinnitus.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.

The Veteran was afforded a VA examination in March 2007.  The 
Veteran reported an incident in which a 155 smoke pot 
exploded in his face in 1982.  After audiometric examination, 
the examiner diagnosed bilateral sensorineural hearing loss 
and subjective tinnitus.  The examiner noted that she could 
not resolve the issue of whether the Veteran's tinnitus was 
due to a 1982 in-service incident involving an exploding 
smoke pot without resorting to "mere speculation."  She 
noted that the Veteran's service treatment records appeared 
to be incomplete as they only covered the time period from 
1982 to 1983 and that there were no reports of entrance, 
periodic, or separation physical examinations.  The examiner 
noted that there were many other possible variables which 
might contribute to the Veteran's tinnitus including but not 
limited to his tobacco use, the aging process, his history of 
hunting, overall health, and medications.  

The Board notes that this medical opinion is speculative and 
cannot support a finding of direct or presumptive service 
connection.  38 C.F.R. § 3.102 (Board may not award benefits 
when the award is based upon pure speculation.  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 85 (stating that a 
speculative medical opinion as to causation cannot establish 
a medical nexus to service).  In addition to being 
speculative, the opinion suggests several non-service related 
variables that contribute to the current tinnitus disability.  

The Board, therefore, finds that the combination of an 
absence of complaints in service of tinnitus, the number 
years that elapsed before the Veteran complained of tinnitus, 
and the absence of competent medical evidence that current 
tinnitus is related to his service preponderates against the 
claim.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


